Leave to appeal is considered, and, it appearing to this Court that the cases of People v Wynn (Docket No. 56977), People v Pearson (Docket No. 57147), and People v Schwartz (Docket No. 57273), are presently pending on appeal before this Court and that the decision in those cases may he decisive of the issue raised in the present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in those cases.
Case below, Court of Appeals No. 18861, per curiam opinion of November 10, 1975.